Citation Nr: 0512399	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of Bell's palsy on the left.

(The issue of whether the veteran's Department of Veterans 
Affairs (VA) compensation benefits should be withheld to 
recoup separation pay that he received from the service 
department will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the VA Regional Office 
(RO).  In that rating decision the RO granted service 
connection for Bell's palsy on the left, and assigned a 
10 percent rating for the disorder.  The veteran perfected an 
appeal of the assigned rating.


FINDING OF FACT

The residuals of Bell's palsy on the left are manifested by 
complaints of tearing of the left eye, mild facial weakness, 
dysesthesias, intermittent twitching, and left hemifacial 
spasms involving cranial nerve number seven.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of Bell's palsy on the left are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.124, Diagnostic Code 8207 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher rating 
because the residuals of the Bell's palsy on the left, 
including vision loss, slurred speech, and drooling, are 
permanent.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  VA's General 
Counsel has held, however, that if, in response to notice of 
its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2004).

In the instant appeal the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for Bell's palsy in June 2001.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  As an alternative, he could obtain the 
evidence and submit it to the RO.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

In the January 2002 rating decision here on appeal, the RO 
granted service connection for the residuals of Bell's palsy 
and assigned a 10 percent rating for the disorder.  The 
veteran then submitted a notice of disagreement with the 
assignment of the 10 percent rating.  Because the veteran 
raised the issue of entitlement to a higher rating in the 
context of his appeal of the rating initially assigned, the 
Board finds that the provisions of the VCAA are not 
applicable to the instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the initially assigned 
rating, the Board finds that the June 2001 notice informed 
him of the relative responsibilities of the veteran and VA in 
developing any evidence relevant to his claim.  In addition, 
he and his representative were provided with a copy of the 
appealed rating decision, a statement of the case, and 
supplemental statements of the case.  In those documents the 
RO informed them of the specific rating criteria pertaining 
to the evaluation of Bell's palsy, as well as the reasons for 
determining that the criteria for a higher rating were not 
met.  In these documents the RO also informed them of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf, and any evidence he identified 
that the RO was unable to obtain.  

The Board finds that in all of these documents the RO 
informed the veteran of the evidence needed to establish 
entitlement to a higher rating, the evidence that he was 
responsible for submitting, and the evidence that VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As found below, the RO has obtained 
the medical evidence he identified, and provided him VA 
medical examinations.  The RO's failure to issue an 
additional section 5103(a) notice on receipt of his appeal of 
the assigned rating is not, therefore, prejudicial to him, in 
that such notice would not impact "the essential fairness of 
the adjudication."  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 15 (U.S. Vet. App. Apr. 14, 2005).

The RO has obtained the private treatment records the veteran 
identified, and provided him VA medical examinations in 
December 2001 and October 2002.  He has not alluded to the 
existence of any other evidence that is relevant to his 
appeal.  He and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The Board concludes that all relevant data has been 
obtained for determining the merits of his appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal of the assigned 
rating.  See 38 U.S.C.A. § 5103A (West 2002); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Diagnostic Code 8207 for paralysis of the seventh (facial) 
cranial nerve provides a 30 percent rating if the paralysis 
is complete.  A 20 percent rating is applicable if the 
paralysis is incomplete and severe, and a 10 percent rating 
applies if the incomplete paralysis is moderate.  The rating 
for impairment of the seventh cranial nerve is dependent on 
the relative loss of innervation of the facial muscles.  
38 C.F.R. § 4.124a (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service medical records disclose that he was 
treated for Bell's palsy on the left side from December 1993 
to March 1994.  He initially presented with complaints of 
swelling and numbness on the left side of the face; pain 
behind the left ear; difficulty closing the left eye; and 
watering of the left eye.  When last examined in March 1994 
he had good eye closure.  In July 1995 he reported having a 
crooked smile, and that the left eye closed when he was 
drinking.  On examination for separation from service in 
December 1996 the examiner noted frequent twitching of the 
left masseter and zygomatous muscle groups, but no other 
abnormalities.

Private treatment records disclose that in June 1999, when 
being treated for Bell's palsy on the right, the veteran 
reported a history of left facial weakness and closure of the 
left eye when drinking.  Examination of the left side of the 
face revealed very mild upper motor neuron facial weakness 
with movement of the mouth, and eye closure at times.  
Examination of the eyes was normal.  Facial sensation to 
light touch and pin prick, hearing, palate movement, and 
tongue movement were all normal.  When examined later in 
June, July, and August 1999 the physician noted that the 
mouth drew to the left when the veteran closed his left eye.  
Sensation was normal.

During the December 2001 VA examination the veteran 
complained of muscle spasm and twitching on the left side of 
the face.  On examination there was slight weakness, with no 
evidence of proptosis.  The veteran was, however, unable to 
resist opening of the left eye.  He had frequent muscle 
twitches and a slight shift.  The neurological examination of 
the left side of the face was otherwise normal.  The examiner 
found that the veteran had residual weakness of cranial nerve 
number seven as a residual of the in-service Bell's palsy.

In conjunction with the October 2002 VA examination the 
veteran reported having tightness, twitching, and spasms of 
the left side of the face, and tearing of the left eye after 
having had a recurrence of the Bell's palsy in September 
2001.  He denied any vision difficulties.  Examination 
revealed no abnormal discharges; normal eyes and vision; and 
mild facial weakness, dysesthesias, intermittent twitching, 
and left hemifacial spasm involving cranial nerve number 
seven.  The examiner assessed the complaints and clinical 
findings as the residuals of Bell's palsy, with cranial nerve 
disorder and frequent muscle spasm, left side.  The examiner 
characterized the weakness in the left side of the face as 
mild.

The veteran also complained of recurrent headaches during the 
October 2002 examination, as well as other medical problems.  
The examiner provided a diagnosis of recurrent mixed 
headaches, and did not indicate that the headaches were a 
residual of the Bell's palsy.

VA treatment records disclose that in February 2003 the 
veteran had intermittent left facial fasciculations.  When 
examined in September 2004 in conjunction with his claim for 
service connection for additional disabilities, the examiner 
noted a slight left facial droop.  There was no evidence of 
any other facial abnormalities.

The evidence indicates that the residuals of the Bell's palsy 
are manifested by complaints of tearing of the left eye, mild 
facial weakness, dysesthesias, intermittent twitching, and 
left hemifacial spasms involving cranial nerve number seven.  
Although the veteran contends that the residuals of the 
Bell's palsy have resulted in loss of vision, none of the 
examinations have revealed any eye or vision abnormalities 
other than the left eye closure with drinking.  In addition, 
none of the examiners found evidence of the facial weakness 
resulting in any affect on the veteran's speech, such as 
slurring, or masticatory function.

According to Diagnostic Code 8207, a 20 percent rating is 
applicable if the incomplete paralysis of the seventh cranial 
nerve is severe.  A 10 percent rating applies if the 
incomplete paralysis is moderate.  The examiner in December 
2001 characterized the weakness in the left side of the face 
as slight, and the examiner in October 2002 described the 
weakness as mild.  The twitching or muscle spasms have been 
described as "intermittent" and "frequent."  The evidence 
does not indicate that the nerve injury significantly impairs 
the functioning of the facial muscles, including speech and 
mastication.  The slight or mild facial weakness, together 
with the twitching or muscle spasms, do not represent more 
than moderate impairment of the seventh cranial nerve.  The 
Board finds, therefore, that the criteria for a higher rating 
have not been met since the veteran's claim for service 
connection was initiated.  Fenderson, 12 Vet. App. at 126-27.  
For these reasons the preponderance of the evidence is 
against the appeal to establish entitlement to a disability 
rating in excess of 10 percent for the residuals of Bell's 
palsy on the left.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of Bell's palsy on the 
left is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


